Citation Nr: 0838975	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
foot disorder.  

2.  Entitlement to service connection for a claimed 
disability manifested by joint pains, muscles aches and 
arthritis, to include as secondary to chronic low back pain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran retired from active duty in March 1989 with over 
20 years of active service.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the RO.  

Here, the Board notes that the veteran's claims of 
entitlement to service connection for hypertension, 
headaches, smoking and drinking, left side renal cysts, 
cholelithiasis, as well as, whether new and material evidence 
has been submitted to reopen a claim of service connection 
for tuberculosis were subjects of a Statement of the Case 
furnished the veteran in June 2003.  

However, the veteran did not file a timely Substantive Appeal 
with regard to these issues.  Consequently, they were not 
addressed by the Board in June 2005 due to lack of appellate 
jurisdiction.  See 38 C.F.R. § 20.200.  

In December 2004, the veteran proffered testimony in support 
of his claims via a videoconference hearing before the Board.  
A transcript of the veteran's testimony has been associated 
with his claims file.  

In June 2005, the Board denied the claims for higher 
evaluations for the service-connected chronic epididymitis 
and hemorrhoids and service connection for a skin disorder 
and a gastrointestinal disorder, to include hiatal hernia.  

The Board also reopened a claim of service connection for low 
back condition and remanded that matter and the issues of 
service connection for PTSD, tinnitus, and bilateral foot and 
left leg disorders and a disorder manifested by joint pains, 
muscles aches, and arthritis, secondary to the low back 
disorder, and memory loss secondary to PTSD.  

In June 2005, the Board also noted that, in a statement dated 
in December 2004, the veteran raised the issue of service 
connection for hearing loss.  This issue had not been 
developed for appellate review and was referred to the RO for 
action deemed appropriate.  

In March 2008, the RO granted service connection for 
degenerative disc disease of the lumbar spine, for 
degenerative disc disease and spondylosis of the cervical 
spine with the residuals of avulsion fracture at C2, for 
radiculopathy of the left leg, for radiculopathy of the right 
leg, for tinnitus and for PTSD with short term memory 
impairment.  

The issues of service connection for a bilateral foot 
disorder and service connection for a disorder manifested by 
joint pains, muscles aches, and arthritis, to include as 
secondary to chronic low back pain have been returned to the 
Board for further review.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the record, the Board finds that 
the veteran's claims must be remanded for additional 
development and adjudication.  

Here, the Board notes that the veteran reported to his VA 
examiners in February 2008 that he had applied for disability 
benefits from the Social Security Administration.  

The veteran's claims file, however, does not contain records 
related to any such application of benefits.  In this regard, 
the Board notes that VA must seek to obtain all pertinent 
records, including SSA records, of which it is put on notice.  
See, Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(recognizing that evidence from the Social Security 
Administration (SSA) must be considered in a VA decision 
regarding benefits).  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Accordingly, the remaining issues are REMANDED to the RO for 
the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's remaining claims in light of 
all the evidence of record.  If any 
determination remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


